Citation Nr: 9913594	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  96-03 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2. Entitlement to a total rating based on individual 
unemployability due to service-connected disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from September 1956 to 
September 1958 and from August 1959 to August 1962.

This matter comes to the Board of Veterans Appeals (Board) 
from a June 1995 rating decision of the Regional Office (RO) 
which denied the veteran's claim for entitlement to service 
connection for an acquired psychiatric disability, to include 
PTSD.  In addition, the RO denied his claim of entitlement to 
a total rating based on individual unemployability due to 
service-connected disability.  

The Board notes that the veteran was scheduled to testify at 
a travel Board hearing in April 1998.  However, this hearing 
was canceled.  

The Board notes that effective March 1, 1999, the United 
States Court of Veterans Appeals changed its name to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. The veteran is not shown to have been engaged in combat.

3. The record does not contain credible supporting evidence 
that any of the claimed in-service stressors actually 
occurred.

4. The veteran's current diagnosis of PTSD is not 
attributable to military service or to any incident 
incurred therein.

5. A personality disorder is a developmental defect and is 
not recognized as a disease or injury within the meaning 
of applicable legislation governing claims for service 
connection.

6. The claim of entitlement to service connection for an 
acquired psychiatric disorder other than PTSD is not 
supported by cognizable evidence showing a current 
disability related to the veteran's period of service.

7. Service connection is in effect for pulmonary 
tuberculosis, minimal, inactive, with spontaneous 
pneumothorax, minimal emphysema and early cor pulmonale, 
evaluated as 30 percent disabling; residuals of a fracture 
of the right femur and eosinophilic granuloma of the right 
femur, postoperative, evaluated as 20 percent disabling; 
and for sprain of the left foot, evaluated as 10 percent 
disabling.  The combined schedular evaluation is 50 
percent.

8. The veteran received a GED and has work experience as a 
laborer, desk clerk and maintenance man.

9. His service-connected disabilities are not so severe as to 
prevent him from engaging in employment consistent with 
his education and occupational experience.


CONCLUSIONS OF LAW

1. PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991).

2. Service connection for a personality disorder is precluded 
by law.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(c), 4.9 
(1998); Sabonis v. Brown, 6 Vet. App. 426 (1994).

3. The claim of entitlement to service connection for an 
acquired psychiatric disorder other than PTSD is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4. A total rating based on individual unemployability due to 
service-connected disability is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection

The initial question before the Board is whether the veteran 
has submitted a well-grounded claims with respect to the 
issue of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, as required by 38 
U.S.C.A. § 5107.  The Court has held that a well-grounded 
claim is one which is plausible, meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet App. 
78, 81 (1990).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Caluza v. Brown, 7 Vet. 
App. 489, 504, 506 (1995); see also Epps v. Gober 126 F.3d 
1464, 1468 (Fed. Cir. 1997) (expressly adopting definition of 
well-grounded claim set forth in Caluza, supra).  The second 
and third Caluza elements can be satisfied under 38 C.F.R. 
3.303(b) by a (a) evidence that the condition was "noted" 
during service or during an applicable presumptive period; 
(b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  For the 
purpose of determining whether a claim is well grounded, the 
credibility of the evidence in support of the claim must be 
presumed.  See Robinette v Brown, 8 Vet. App. 69, 75 (1995).

As will be explained below, the Board finds that the claim 
for service connection for an acquired psychiatric disorder 
other than PTSD is not well grounded.  As for the claim for 
service connection for PTSD, the Board finds that the claim 
is well grounded.  In this regard, the veteran has submitted 
medical evidence of a current diagnosis of PTSD; lay evidence 
(presumed to credible for these purposes) of an in-service 
stressor; and medical evidence of a nexus between service and 
the current diagnosis of PTSD.  Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997); Caluza, supra.  Therefore, the Board is 
satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

The Board will address the claim for service connection for 
PTSD initially, and will conclude with a discussion of the 
claim for service connection for an acquired psychiatric 
disorder other than PTSD.


Factual background

The service medical records, covering the veteran's first 
period of active duty service from September 1956 to 
September 1958, are completely negative for any reference to 
a psychiatric disability.

The service medical records, covering the veteran's second 
period of active duty service, disclose that the veteran was 
afforded a psychiatric evaluation in July 1960.  It was 
indicated that the veteran was said to be uncooperative and 
repulsive.  He was awaiting a court-martial for being absent 
without leave (AWOL) for approximately two days the previous 
month.  It was also indicated that he had fallen while 
intoxicated, fracturing his left femur.  The veteran 
presented himself as a somewhat solemn, defensive individual, 
who impressed the examiner as being a "typical character 
disorder."  He stated that at the age of 14, he was on 
probation for breaking into boxcars.  He had never gotten 
along with his father.  The diagnosis was anti-social 
personality.

The veteran was again seen by a psychiatrist in October 1960 
for multiple disciplinary problems.  He had been in the 
hospital since November 1959 for treatment of an orthopedic 
condition.  It was noted that he had multiple disciplinary 
actions because of AWOL charges and insubordination.  It was 
indicated that the veteran was oriented as to time, place and 
circumstances.  There was no evidence of a psychosis or 
symptoms to indicate an incapacitating psychoneurosis.  The 
veteran stated that he had had nothing but trouble since he 
had been in the hospital because of his inability to control 
his feelings.  He stated that he had originally joined the 
Marines at the age of 17 because he wanted to get away from 
home, and that he subsequently enlisted in the Army to get 
security.  The veteran related that he had quit school at the 
age of 16 because of difficulty with behavior problems in 
school.  The veteran remembered his father yelling at him, as 
well as fighting.  The diagnosis was emotional instability 
reaction, manifested by poorly controlled anxiety, poor 
judgment under stress and general immaturity.

On the discharge examination in June 1962, the veteran 
related a history of depression or excessive worry.  It was 
noted that he was worried about his chest because he did not 
know what was wrong with it.  A psychiatric evaluation on the 
separation examination was normal.

A Department of Veterans Affairs (VA) examination was 
conducted in August 1965.  A psychiatric evaluation was 
normal.

During the course of a physical examination conducted by the 
Florida State Prison in October 1971, the examiner described 
the veteran's appearance as including symptomatic anxiety 
neurosis.  On a VA authorized examination in December 1971, 
the veteran had complaints, which included constant anxiety 
and nervousness, a constant sensation of fear and impending 
catastrophe, and constant tremors of the hands.  Following 
physical examination, the diagnoses included a chronic 
anxiety neurosis.

Medical records pertaining a mental health interview by the 
VA in June 1994, reflects that the veteran was diagnosed with 
an explosive personality disorder, with passive-aggressive 
features and avoidant features; and chronic alcohol abuse.

A VA social and industrial survey was conducted in mid-
October 1994.  The veteran indicated that his in-service 
stressors related to his hospitalizations and the fact that 
his wife had left him.  He stated that he was hospitalized 
for a period of fourteen months while in the Army.  He 
related that he had sustained a right leg injury, which later 
developed into a tumor.  He indicated that his hospital 
treatment consisted of radiation therapy.  He recalled that, 
during the course of this hospital care, he broke his leg at 
the tumor site; that an eighteen inch nail was inserted in 
the femur; and that his lungs collapsed, for which surgery 
was performed.  Additional in-service history included the 
veteran having received seven Summary and one Special Court 
Martial due to infractions of drinking, being absent without 
leave (AWOL), and disobeying direct orders.  According to the 
veteran, he had subjective complaints, which included a 
"mental condition."  In this context, he related that his 
mental condition was altered when he was first injured in 
service.  He elaborated that the Army did not believe him 
when he said that he was in pain at the onset of the tumor; 
and that it was believed that he was looking for an easy way 
out.  He added that he drank as a means to forget about what 
had happened to him during service, as well as to forget 
about his health problems.  He related that he becomes 
depressed when he has thoughts of his in-service 
hospitalization and the consequential events.  According to 
the VA clinician, the objective findings were that the 
veteran was oriented as to date, time and year.  He did not 
show any evidence of hallucinations or delusional thinking 
throughout the interview.  He seemed to have hostile feelings 
toward the VA.  The diagnostic impression was of alcohol 
dependence.  The VA clinician also opined that the veteran 
appeared to meet the diagnostic criteria for a diagnosis of 
PTSD, with moderate social impairment.  

In late October 1994, the veteran underwent a VA psychiatric 
examination for PTSD.  The examiner indicated that he 
reviewed the claims file, along with the Social and 
Industrial Survey of mid-October 1994.  The veteran reported 
that he had mental and emotional problems.  He indicated that 
he was paranoid; and that he heard things.  When asked to 
clarify what was heard, or to identify the voices, the 
examiner commented that the veteran was unable to do so.  
With respect to the in-service hospitalization, it was noted 
that the veteran had injured his right leg, and that he had 
developed eosinophilic granuloma, which weakened the bone.  
It was also reported that the veteran had fractured his leg 
through use, and that a tumor was eventually discovered and 
excised.  Additional medical history consisted of the 
veteran's treatment of some pulmonary problems, to include 
pulmonary tuberculosis with a spontaneous pneumothorax, while 
in service.  The examiner observed that the veteran spoke 
angrily of the mistreatment that he perceived to have 
received from a medical standpoint while in service.  The 
veteran elaborated that that he had been called a malingerer 
prior to the proper diagnosis of his leg problem; and that he 
had come close to being thrown in the stockade due to his 
constant complaints and attendance at sick call.  As for his 
personal history, the veteran related that he had married his 
first wife in 1960, and that they were incompatible.  He 
described his first wife as young and naïve.  He reported 
that he drank, gambled, and robbed; and that they divorced.  
According to the examiner, the veteran did not describe any 
traumatic stressors while in service; that he did not 
describe any re-experiencing phenomena of specific events or 
stresses; and he did not describe any symptoms of an overall 
increased autonomic arousal or other manifestations of a 
chronic anxiety disorder. 

Following a VA mental status evaluation in late October 1994, 
the examiner concluded that the veteran presented neither the 
presence nor the re-experience of a major traumatic event of 
an emotional nature that would qualify for PTSD.  The 
examiner noted that that the veteran did have major 
interpersonal problems and complained of some depression over 
the years.  The examiner further explained that it was 
difficult to know if this depression was of clinical 
proportions or just a reflection of the veteran's underlying 
antisocial narcissistic personality style.  The examiner 
concluded that the veteran's attachment to others was 
minimal, and that a sense of the guilt, remorse and 
accountability were lacking.  The Global Assessment 
Functioning (GAF) score was 60.  The Axis I diagnosis was of 
alcohol dependence, and the Axis II diagnosis was of an 
antisocial personality disorder.

The veteran was hospitalized in a VA facility from January to 
February 1997.  He felt depressed and angry, but was not 
suicidal or homicidal.  Upon discharge, the Axis I diagnoses 
were of alcohol and drug dependency with marijuana, and rule 
out PTSD.

On VA hospitalization from February to March 1997, the 
veteran reported a history of depression with extreme 
isolation, and of having nightmares of dreaming about 
dismembered body parts.  He related that he had difficulty 
with authority, and with managing his anger.  He felt that he 
had been victimized by the military and the VA, for which he 
harbored resentment toward the government.  He stated that he 
was in combat, and that he served between the Korea and 
Vietnam Wars.  The trauma, as identified by the veteran, was 
reported to be related to the multiple surgeries to his right 
leg in service, after the tumor was discovered.  The Axis I 
diagnosis was of post-traumatic stress disorder with 
depressed mood.

The veteran was again hospitalized by the VA in March 1997.  
At that time, the veteran reported a long history of alcohol 
abuse.  He stated that he has PTSD from the mistreatment he 
received in service, when he was accused of being a 
malingerer as regards his right leg pain, which turned out to 
be a bone tumor, and which required subsequent surgery.  The 
impressions included alcohol dependence and previous 
polysubstance abuse; a question of PTSD by history, with a 
history of suicidal ideation when intoxicated; and antisocial 
personality with four episodes of imprisonment.  Additional 
VA medical records, dated from March to May 1997, indicate 
that the veteran attended an anger management group and PTSD 
group therapy during this period.

VA conducted a Social and Industrial Survey of the veteran in 
October 1997.  The veteran related that his father had been 
extremely abusive, physically, to both him and his mother.  
He indicated that, during his service in the Marine Corps, he 
served as an infantryman; and that this period of service was 
uneventful.  He related that, during his service in the Army 
(which was his second period of service), he was hit in the 
leg by a truck door while working in the motor pool, and was 
sent to the infirmary with a bad bruise.  He recalled that 
subsequent to this injury, he began experiencing numbness in 
his leg and was unable to put his foot on the ground, without 
feeling extreme pain.  He went on sick call, but the medical 
providers could not find anything.  When he returned to his 
base camp, he was labeled a malingerer and was admonished by 
his captain and sergeant.  The veteran continued to 
experience pain in his legs and he was unable to walk.  His 
sergeant, with the captain's knowledge, believing that he was 
malingering, ordered some of his fellow soldiers to give him 
a blanket party where he was severely beaten.  The veteran 
stated that he retaliated, causing all kinds of problems, and 
he was beaten again.  Eventually, he was unable to walk and 
was identified as having a cancerous tumor in the leg.  
According to the veteran, after being hospitalized for seven 
months, he was cleared for light duty.  On his first day back 
at duty, his right leg snapped, and a pin was put in to hold 
it together.  He related that he became paranoid and angry, 
and that his alcohol consumption escalated.  The veteran 
stated that he felt uncomfortable around people, so he 
isolated himself.  He did not trust people and had a fear of 
impending doom.  He indicated that he had been experiencing 
auditory and visual hallucinations for ten years consisting 
of thinking that he saw or heard someone outside his home.  
He experienced hypervigilance where he was constantly going 
outside to check if someone was there.  He was depressed all 
the time.  He reported having a short-term memory loss.  He 
entertained delusions of dynamite going off.  He stated that 
most of the time he just felt numb to emotions other than 
anger.  He stated that he had difficulty controlling his 
anger.  On mental status examination, the veteran was 
oriented times three.  His thinking was partially tangential.  
He exhibited labile anger.  His mood was depressed.  He 
shifted in his chair and attempted to change the subject as 
he related to his father's abuse, and the abuse he alleged to 
have suffered while on active duty in Germany.  He exhibited 
sadness, which quickly switched to anger, when he talked of 
not being able to live life as he wanted, because of his leg.  
The diagnostic impression was that the veteran continued to 
suffer the effects of his childhood abuse at the hands of his 
father, and from the abuse that he experienced while in 
service.  The VA clinician further indicated that the veteran 
appeared to suffer PTSD, mild to moderate, from these 
experiences; and that the veteran also presented with an 
antisocial personality disorder.  

In November 1997, the veteran underwent a VA psychiatric 
examination for PTSD.  The examiner reported that the claims 
file and the October 1997 Social and Industrial Survey were 
made available for review.  The veteran reported that, when 
he was seventeen years old, he physically beat his father so 
seriously that his father was hospitalized for three months.  
The veteran declared that he had had an otherwise carefree 
childhood and adolescence without any legal problems or 
school difficulties.  It was noted that, when the veteran was 
seen at a VA facility in January 1997, he stated that he had 
been a combat veteran with service in Korea and Vietnam.  
According to the examiner's review of the record, there was 
no indication that the veteran had been in combat.  With 
respect to the veteran's accounts of his in-service right leg 
injury, he related a history of having injured his right leg 
in an accident in October 1959; and that, as he continued to 
complain of leg pain, he was labeled a malingerer, and was 
beaten repeatedly by others so that his attitude would be 
adjusted.  He claimed that both the company commander and the 
first sergeant instituted these beatings.  He stated that he 
was so traumatized by the claimed beatings by his fellow 
serviceman that he developed PTSD.  The examiner noted, 
however, that the veteran had provided at least three 
separate versions of this accident.  The examiner commented 
that it was quite interesting that the occurrence of the 
alleged multiple beatings was not reported during a previous 
VA examination.  The examiner added that there was no 
evidence of record that he could find of the veteran being 
examined or treated for any beatings.  According to the 
examiner, the relatively recent occurrences of this portion 
of the claimed stressors led one to be cautious in the belief 
and raised the issue of "creativity."

With respect the veteran's in-service hospitalization, the 
veteran indicated that once the tumor was found, he was 
"hotly pressed" to have his leg amputated by hospital 
staff.  According to the examiner, there was no record that 
the veteran was pressured to have amputation of his leg; but 
that the record disclosed that, when the veteran was 
evacuated to a military hospital, an eosinophilic granuloma 
was found on marrow biopsy, and that radiation resulted in 
elimination of the granuloma.  The examiner also indicated 
that the veteran's version of the circumstances surrounding 
his fracture of the right femur, were likewise inconsistent 
with the facts as documented in the service records.  By way 
of explanation, the examiner noted that the record disclosed 
that, when the veteran returned from a pass to the hospital, 
he was "inebriated," and was in an altercation on the ward.  
That, when the nurse and corpsman on duty sought to 
investigate the altercation, the veteran ran down the passage 
way, fell face down, and sustained a fracture of the right 
femur that required a prompt open reduction and internal 
fixation with an intramedullary nail (to repair the right 
femur fracture).  Also, the examiner noted that towards end 
of the veteran's in-service hospitalization, the veteran had 
a spontaneous pneumothorax that required replacement of chest 
tubes.  As for the veteran's post service accounts, the 
examiner indicated that at times the veteran had denied 
suicide attempts, while on other occasions he referred to the 
fact that he had made two suicide attempts many years ago.  
It was also noted that the veteran had provided conflicting 
information concerning intravenous drug use, or whether he 
had ever had hallucinations.  Overall, the examiner found the 
veteran to be thoroughly unreliable as an informant and 
concluded that the veteran had provided a history according 
to his desire or calculated intent of the moment.

As for his current complaints and reported symptomatology, 
the veteran claimed that he had nightmares once or twice a 
month.  He described the content as himself torturing his 
first sergeant and a company commander by breaking their 
kneecaps, causing them pain and denying them pain medication.  
Also, he apparently killed them in his dreams.  During other, 
more rare dreams, he was being tortured by the above people 
instead.  He reported flashbacks about the doctors who 
treated him during service.  He denied experiencing anxiety 
or fearfulness.  Overall, it was indicated that the veteran 
was not especially isolated from his subculture; and that he 
did not trust anybody, including his two closest friends.

Mental status examination revealed that the veteran was alert 
and perfectly oriented.  His manner was angry, covered with 
sarcastic jocularity and nonchalance.  His speech was rather 
quick, but in normal range of speed.  His rhythm was 
unremarkable.  His memory for recent and remote personal 
events appeared to be good.  He made little note of matters 
of little interest to him.  The veteran displayed no 
looseness of association, delusion, bizarreness, affect 
inappropriate to ideation or any other evidence of psychosis.  
He launched easily and dramatically into descriptions of what 
he considered to be abuse by the company commander and 
sergeants while in service.  He gave no appearance of 
depression.  His predominant mood was one of anger and 
pursuit of revenge.  He displayed no hypervigilance.  The 
diagnoses were polysubstance abuse, and personality disorder, 
anti-social type and persistence type.

In his discussion, the examiner commented that PTSD was not 
found.  He noted that there was an issue of whether the 
veteran's claims represented sheer malingering versus an 
inability to separate fantasy from fact was not here 
asserted.  There was, in the examiner's view, no substantial 
evidence of psychosis.  The examiner added that there was no 
available documented evidence that the veteran had been 
repeatedly beaten during service.  He also noted that the 
belated complaint of severe beatings by his fellow serviceman 
raised an additional issue of the validity and creativity.  
He stated that the veteran's chronic anger at authority was 
established prior to service, and was not the result of his 
military experience.  The examiner also stated that the 
veteran did not demonstrate PTSD in the behavior observed 
during the examination; and that his accounts were not 
indicative of re-experiencing a real event.  The examiner 
noted that the veteran was not isolated from his subculture.  
The examiner indicated that the veteran might have childhood 
PTSD, but he did not present evidence of reexperience of such 
on the examination.  This was covert, and a diagnosis could 
not be made from covert data.  Finally, the examiner 
concluded that the veteran's current manifestations of anger 
and vengefulness did not indicate anxiety and was not 
evidence of PTSD.  


Analysis

A.  PTSD

Under the law, service connection may be granted for disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. 
Brown, 10 Vet. App. at 138 (citing Moreau v. Brown, 9 Vet. 
App. 389, 394-95 (1996)).  If the claimed stressor is related 
to combat, service department evidence that the veteran 
engaged in combat or that the veteran was awarded the Purple 
Heart, Combat Infantryman Badge, or similar combat citation 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed in-service stressor.  
See Cohen, supra (quoting 38 C.F.R. § 3.304(f)).

In adjudicating a well grounded claim for service connection 
for PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a) (West 1991); see also Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  The evidence necessary to establish the 
occurrence of a stressor during service to support a claim 
for entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was "engaged in 
combat with the enemy."  Hayes, supra.

A review of the record establishes that the veteran had only 
peacetime service.  Under such circumstances, accordingly, 
there is no basis on which it may be concluded that he 
engaged in combat with the enemy, as he has occasionally 
asserted.

Since the service records fail to establish that the veteran 
engaged in combat with the enemy, the veteran's lay testimony 
alone will not be enough to establish the occurrence of the 
alleged stressor.  In such cases, corroborating evidence 
which substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor 
during service is required.  See West (Carlton) v. Brown, 7 
Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Moreover, the Court has held that the requirement in 
38 C.F.R. § 3.304(f) for "credible supporting evidence" 
means that the "[veteran's] testimony, by itself, cannot 
establish the occurrence of a noncombat stressor."  See 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).

The Board notes that following social and industrial surveys 
prepared by VA clinicians in October 1994 and October 1997, 
it was concluded that the veteran had PTSD.  During the 
earlier evaluation, the veteran stated that his 
hospitalization and the fact that his wife had left him 
accounted for his stressor while in service.  At the time of 
the most recent social and industrial survey, he indicated 
that he had been called a malingerer and that he was severely 
beaten in service by his colleagues.  The social worker 
attributed the veteran's PTSD, in part, to this abuse.  
Moreover, following a course VA hospital care in March 1997, 
a diagnosis of PTSD was entered.  While the stressors were 
generically identified as surgeries to the right leg and 
combat exposure during the March 1997 hospitalization, it is 
evident from a review of entire record that the veteran did 
not serve during a period of war; and that the specific event 
stemming from the his in-service surgery, as described in 
more detail in subsequent reports, was his perceived notion 
of having being deemed a malinger.

Crucially, however, the medical records and the written 
statements of the veteran contain numerous versions of his 
accounts of the stressful events he allegedly experienced 
during military service.  In this regard, the veteran has 
referred to incidents during which he was beaten on several 
occasions by his fellow servicemen, apparently at the 
direction of his superiors, because he was believed to have 
been a malingerer.  There is one reference in the service 
medical records to the fact that the veteran sustained a 
brain concussion after he was hit on his head with a bottle 
following a fight.  However, despite the extensive treatment 
the veteran received, there is no mention whatsoever of any 
injury which resulted from a beating.  While the record does 
reflect that the veteran had a prolonged period of 
hospitalization during service, there is no indication from 
the hospital reports that the veteran was ever suspected of 
being a malingerer.  Instead, the reports disclose that the 
veteran received inpatient care, as well as physical therapy, 
for variously diagnosed disorders; and that, following such 
treatment, a Physical Evaluation Board was convened to 
determine if the veteran was physically fit for further 
active military service.  The record is similarly negative 
for any form of mistreatment or abuse on the part of the 
service department while the veteran was hospitalized during 
service.

Moreover, it is significant to point out that the veteran has 
been afforded formal psychiatric examinations by two 
different VA psychiatrists.  Following each of these thorough 
evaluations (which included a review of the social and 
industrial surveys of 1994 and 1997) the examiners 
specifically concluded that the veteran did not have PTSD.  
The conclusion reached by the VA examiner in October 1994, 
based largely on the veteran's inability to present or 
describe any traumatic event of an emotional nature during 
service, including the circumstances of his divorce, was that 
he did not meet the criteria for a PTSD.  In November 1997, 
the VA examiner reached a similar conclusion.  The examiner 
relied on a complete review of the veteran's record as 
contained in his claims file, and clearly explained his 
reasons for doubting the diagnosis of PTSD.  He noted that 
there was no clinical evidence to support the veteran's 
allegations of severe beatings during service.  He also 
pointed out that the veteran's story had changed on a number 
of occasions; and further noted that the veteran's allegation 
of having been pressured to have his left leg amputated, by 
the service department hospital staff, was not supported by 
the record.  Also, the examiner noted that while the veteran 
had, at times, claimed to have experienced combat, the record 
was likewise devoid of support for this claim for this 
peacetime veteran.

In view of the fact that the veteran has not provided details 
which have been verified, as well as the inconsistencies in 
his accounts, which establish his lack of credibility, the 
descriptions of his in-service stressors are of extremely 
limited probative value.  Inasmuch as no supporting evidence 
has been added to the record regarding the alleged in-service 
stressors, the Board finds that an essential element required 
by 38 C.F.R. § 3.304(f) for the grant of service connection 
for PTSD is missing.  In the absence of evidence of combat 
service, and the absence of any confirming evidence of a 
stressor, service connection for PTSD is denied.  The 
conclusions of record to the effect that the veteran has PTSD 
are predicated on the veteran's description of the in-service 
traumas, for which no credible supporting evidence has been 
provided.  See Moreau, 9 Vet. App. at 396 (holding that 
credible supporting evidence of the existence of a stressor 
cannot consist solely of after-the-fact medical nexus 
evidence).  As such, the Board is not required to accept the 
veteran's uncorroborated account of his claimed stressor(s) 
as a basis for substantiating his claim, notwithstanding 
mental health professions who accept as truthful the 
veteran's reported service history for purposes of treatment 
and diagnosis.  See Cohen, 10 Vet. App. at 142 (an opinion by 
a mental health professional based on a post-service 
examination of the veteran cannot be used to establish the 
occurrence of a stressor).  See also Swann v. Brown, 5 Vet. 
App. 229, 233 (1993); Wood v. Derwinski, 1 Vet. App. 406 
(1991).

As demonstrated by the evidence discussed above, the 
veteran's account of incidents occurring during service are 
not corroborated by the information of record and no credible 
evidence has otherwise been presented to support the 
occurrence of the in-service stressors.  An alleged link set 
forth by various examiners between the claimed stressor and 
service is not in and of itself sufficient to grant service 
connection for PTSD.  While in this case, medical evidence 
establishing a clear diagnosis of PTSD is present, credible 
supporting evidence demonstrating the existence of the 
claimed in-service stressor is not.  As such, the veteran's 
claim for service connection for PTSD therefore fails on the 
basis that all three elements required for such a showing 
under 38 C.F.R. § 3.304(f) have not been met, and the 
preponderance of the evidence is against the claim for 
service connection for PTSD.


B.  Acquired psychiatric disorder other than PTSD

As previously noted, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by peacetime service.  38 U.S.C.A. § 1131.  
However, congenital or developmental defects, refractive 
error of the eye, personality disorders and mental deficiency 
as such are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c).

With respect to the claim for service connection for an 
acquired psychiatric disability other than PTSD, the Board 
notes that the service medical records establish that the 
veteran was seen on a few occasions in 1960, for psychiatric 
evaluations; and, in each instance, it was concluded that the 
veteran had a personality disorder.  The separation 
examination conducted in 1962, was similarly negative for any 
finding of an acquired psychiatric disorder.  While post 
service medical data dated in 1971, indicate a diagnosis of 
chronic anxiety neurosis, reports of formal VA psychiatric 
examinations performed in June and October 1994, and in 
November 1997, consistently concluded that the veteran 
suffered from a personality disorder, rather than an anxiety 
disorder.  As a result, personality disorders, as noted in 
service and on recent VA examinations, are considered by VA 
to be constitutional or developmental abnormalities, and as 
such are not a disease or injury within the meaning of 
veteran's benefits law.  See 38 C.F.R. §§ 3.303(c), 4.9 
(1998).  A personality disorder, therefore, is not the type 
of disease for which VA compensation benefits (i.e., 
entitlement to service connection) may be awarded.  See Winn 
v. Brown, 8 Vet. App. 510, 516 (1996) (holding that 38 C.F.R. 
§ 3.303(c), as it pertains to personality disorder, is a 
valid regulation).  Thus, to the extent that the veteran may 
be seeking entitlement to service connection for a 
personality disorder, this component of the claim must be 
denied, because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. at 
430; see also Cacalda v. Brown, 9 Vet. App. 261, 265 (1996).

In a similar manner, it is well to observe that the Court has 
held that, in the absence of competent medical evidence of a 
current disability manifested by symptoms of an anxiety 
disorder and a causal link to service or evidence of 
chronicity or continuity of symptomatology, the claim is not 
well grounded.  Degmetich v. Brown, 104 F.3d 1328 (Fed.Cir 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997); see also 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board has also considered the veteran's statements with 
regard to this claim.  While the veteran is competent to 
report his observations, there is no indication that he is 
qualified to render an opinion on the diagnosis or causation 
of any claimed psychiatric illness.  See Layno v. Brown, 6 
Vet. App. 465 (1994).  Since the determinative issue in this 
case is one of a diagnosis and medical causation, the 
veteran's lay statements are not competent to well ground 
this claim.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Accordingly, under these circumstances, the Board 
finds that the claim for service connection for an acquired 
psychiatric disability other than PTSD must be denied.

The Board recognizes that this claim is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well grounded analysis."  See Meyer v. Brown, 9 
Vet.App. 425, 432 (1996).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for the claim of service connection for a psychiatric 
disorder other than PTSD.


II.  A Total Rating Based on Individual 
Unemployability Due to Service-connected Disability 

Factual background

A VA pulmonary examination was conducted in October 1994.  
The veteran complained of dyspnea on effort.  He stated that 
he had two flight dyspnea and a chronic morning cough 
productive of small quantities of yellow to green sputum.  He 
indicated that he woke up one to five times every night 
coughing.  He denied wheezing and hemoptysis. He reported 
that he experienced sharp right chest pain with "extra 
exertion." He also described recurrent numbness of the right 
lower extremity.  He related that he had a shooting pain in 
the right greater trochanter from the femur to the knee, one 
to two times per month.  It was noted that the veteran had 
work experience as a desk clerk and  maintenance man in 
hotels.  He stated that he had also performed yard work.  On 
examination of the lungs, breath sounds were normal.  There 
were no rales.  Patrick's test caused pain in the area of the 
right greater trochanter.  There was full range of motion of 
the hips.  The left ankle jerk was slightly diminished.  
Hypesthesia of the anterior aspect of the right thigh was 
mild.  A chest X-ray study revealed normal lungs and probable 
minimal pleural plaquing on the right, laterally.  An X-ray 
of the right femur revealed an old proximal diaphyseal healed 
fracture.  A pulmonary function study was normal.  The 
impressions were history of spontaneous pneumothorax, 1967; 
Class IV treated pulmonary tuberculosis; chronic obstructive 
pulmonary diseases, that is, chronic bronchitis with normal 
pulmonary function tests, except for a test which might be an 
early indication of an obstructive small airway disease 
related to smoking; history of surgical treatment and 
irradiation of an eosinophilic granuloma of the right femur, 
complicated by a femoral fracture with residual shortening of 
the right lower extremity; PTSD, antisocial personality 
disorder; substance abuse; and hemorrhoid.  

A VA examination for the bones was conducted in October 1994.  
The veteran complained of right shoulder and arm pain, low 
back pain, bilateral knee pain and pain in the buttock and 
lateral hip areas on the right.  It was also noted that he 
reported numbness and pain of the right thigh.  He related 
that he had bilateral pain and swelling of the ankles and 
toes.  An examination showed some limping with the right leg 
which the veteran attributed to hip and thigh pain.  The 
veteran was able to rise on his toes and heels.  He 
complained of toe pain with this activity.  Hip motion was 0 
to 135 degrees bilaterally.  Other motions of the hip were 
normal bilaterally.  There was pain at the right hip with 
these movements, as well as a muscular tenderness of the 
right buttock.  There was also tenderness laterally at the 
right hip over the right greater trochanter and there was 
mild tenderness of the surgical scars.  Muscular development 
of the right thigh was satisfactory.  There was moderate 
generalized tenderness of the right thigh.  The diagnoses 
were chronic muscular strain of the low back; trochanteric 
bursitis of the right hip; bothersome scarring of the right 
thigh; and chronic synovitis of the knees.  The examiner 
noted that the veteran's orthopedic symptoms were probably 
significantly increased by chronic tension and/or depression.  

On VA examination for the bones in February 1995, it was 
noted that the veteran had sustained a slip and fall and 
injury when his right leg collapsed.  He injured his left 
foot in the accident. He described chronic pain and swelling 
in the ankles.  An examination revealed pain at the left foot 
with movements.  There was moderate swelling of the left 
foot.  No redness was noted.  The assessments were that 
continued pain, tenderness and swelling in the left mid and 
forefoot were diagnosed as healing sprain and collapsing 
symptoms of the right lower extremity.  

The veteran was afforded a VA examination of the joints in 
August 1996. There was chronic posterior and lateral pain in 
the right hip.  The right thigh had pain and numbness.  The 
veteran noted that his most bothersome problem during the 
previous three months was his right knee pain and 
instability.  An examination showed that the veteran was 
limping with the left foot.  He was able to walk on his heels 
and on the medial border of both feet.  Hip motion was from 0 
to 135 degrees on the right.  Internal rotation was 20/30 
degrees, external rotation was 30/40 degrees and abduction 
was 40/40 degrees.  There was pain at the right hip with 
these movements.  There was moderate lateral tenderness of 
the right hip.  The muscular tissues of the right thigh were 
normal and equal.  Motion of the foot and ankle was normal 
and equal.  He had some pain with movements.  The ankles were 
not tender and did not have any swelling.  The assessments 
were status post surgeries of the right femur with continued 
pain in the right thigh area diagnosed as bothersome 
scarring; and chronic synovitis of the left foot.  The 
examiner noted that the right femur problem included a well-
healed scar laterally on the right hip at the greater 
trochanter.  He added that some continued right thigh and 
left foot difficulty could be expected and that the veteran 
needed to be careful with his activities

VA medical records show that the veteran was seen in February 
1997 and reported that he had received a GED while in 
service.  Following a VA hospitalization from February to 
March 1997, it was noted that the veteran could return to 
work or his pre-hospital activity immediately.  The veteran 
was seen in a VA TB chest clinic in March 1997 and complained 
of a cough and sputum.  It was noted that an acid fast 
bacilli smear and culture times three were negative.  A chest 
X-ray study that month was stable and showed no acute 
changes.  The assessment was no active disease.  During a VA 
social and industrial survey in October 1997, the veteran 
reported that he had work experience as a day laborer.  

Analysis

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16.

In Hatlestad v. Derwinski, 1 Vet. App 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need for discussing whether the 
standard delineated in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  The Board further notes that the Board is bound 
in its decisions by the regulations, the Secretary's 
instructions and the precedent opinions of the chief legal 
officer of VA.  38 U.S.C.A. § 7104(c) (West 1991).  In a 
pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of service-connected disability shall be rated totally 
disabled, without regards to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VA O.G.C. Prec. Op. No. 75-91 (Dec. 27, 1991), 
57 Fed. Reg. 2317 (1992).

In determining whether appellant is entitled to a total 
disability rating based upon individual unemployability, 
neither appellant's non-service-connected disabilities nor 
his advancing age may be considered.  Van Hoose v. Brown, 4 
Vet. App. 361 (1993).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
takes the claimant's case outside the norm of such veteran.  
See 38 C.F.R. §§ 4.1, 4.15 (1998).  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is recognition that 
the impairment makes if difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
38 C.F.R. 4.16(a) (1995).  Van Hoose v. Brown, 4 Vet. App. at 
363.

As noted above, the veteran has been granted service 
connection for pulmonary tuberculosis, minimal, inactive, 
with spontaneous pneumothorax, minimal emphysema and early 
cor pulmonale, evaluated as 30 percent disabling; residuals 
of a fracture of the right femur and eosinophilic granuloma 
of the right femur, postoperative, evaluated as 20 percent 
disabling; and for residuals of a left foot sprain, evaluated 
as 10 percent disabling.  The combined schedular evaluation 
is 50 percent.  The Court in Fisher v. Principi, 4 Vet. App. 
57 (1993), held that in a claim for a total rating for 
compensation purposes based on individual unemployability, 
where the disability rating did not entitle the appellant to 
a total disability rating under 38 C.F.R. § 4.16(a), the 
rating board must also consider the applicability of 38 
C.F.R. § 4.16(b), and that the decision (or non-decision) by 
the RO whether to refer a case to the Director for extra-
schedular consideration under § 4.16(b) is an adjudicative 
decision subject to review by the Board and the Court.  In 
this case, the veteran does not meet the schedular standards 
under 38 C.F.R. § 4.16(a), and there is no competent evidence 
that he is unemployable due to his service-connected 
disabilities.  

With respect to the veteran's pulmonary tuberculosis, the 
Board points out that the most recent clinical evidence shows 
no signs of active disease.  In this regard, when he was seen 
in March 1997, acid fast bacilli smears were negative.  The 
Board acknowledges that the veteran experiences pain in the 
right thigh as well as the left foot.  The fact remains, 
however, that there is no medical evidence suggesting that he 
is unable to work solely due to his service-connected 
disabilities.  Following the August 1996 VA examination, the 
examiner noted that the veteran would continue to have 
difficulty and would require further follow-up for these 
chronic problems.  It is significant to point out that the 
examiner stated that the veteran needed to restrict his 
activities.  He did not say, however, that the veteran was 
unemployable due to these disabilities.  Moreover, following 
the VA hospital beginning in February 1997, which was for 
nonservice-connected disabilities, even then it was concluded 
that the veteran could return to work, or whatever his pre-
hospital activity had been.  No restrictions were imposed on 
him.  While he argues that he is unable to work due to his 
service-connected disabilities, as a layman, the veteran is 
not competent to make a medical conclusion as he lacks the 
capability to provide evidence that requires specialized 
knowledge, skill, experience, training or education.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Even if the veteran was incapable of performing jobs which 
require him to be on his feet, there are sedentary positions 
which would remain available to him.  As set forth above, the 
question is whether the veteran is capable of performing the 
acts required by employment.  Clearly, his service-connected 
disabilities are not shown to be so severe as to preclude all 
forms of gainful employment.  In this regard, there is no 
competent medical evidence of record demonstrating that the 
veteran is unemployable solely due to his service-connected 
disabilities.  The Board finds that the medical evidence of 
record is of greater probative value than the statements of 
the veteran, including his hearing testimony.  Thus, the 
weight of the evidence is against the claim for a total 
rating based on individual unemployability due to service-
connected disability.  


ORDER

Service connection for an acquired psychiatric disability, to 
include PTSD, is denied.

A total disability rating based on individual unemployability 
due to service connected disability is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



